           Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

KATHLEEN K.,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                    19-CV-361S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

          1.       Plaintiff Kathleen K. 1 brings this action pursuant to the Social Security Act

(“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied her application for disability insurance benefits under Title II of the Act.

(Docket No. 1.) This Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff filed an application for disability insurance benefits (“DIB”) under

Title II of the Act on May 26, 2015. (R. 2 at 198.) Plaintiff alleged disability beginning on

April 12, 2011, due to lumbar degenerative disc disease, lumbar radiculitis, herniated

lumbar disc, status post fusion of L3-S1, depression, and anxiety. (R. at 238.) Plaintiff’s

application was denied. Plaintiff requested a hearing on the denial of her DIB claim before

an administrative law judge (“ALJ”). ALJ Rosanne Dummer held a hearing on November

1, 2017, at which Plaintiff, represented by her attorney, appeared and testified. (R. at 60-

93.) Vocational Expert Bridgett Collins also appeared and testified by telephone. At the

time of the hearing, Plaintiff was 36 years old, with a college education and prior work


1 In accordance with this Court’s Standing Order of November 18, 2020, and consistent with guidance from
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, this Decision and Order will identify plaintiff by her first name and last initial.

2   Citations to the underlying administrative record are designated as “R.”
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 2 of 11




experience as a social worker, housing manager, and independent living skills trainer. (R.

at 62-64, 235.)

       3.      The ALJ considered the case de novo and, on January 18, 2018, issued a

written decision denying Plaintiff’s application for benefits. (R. at 36-52.) On January 17,

2019, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

1.) Plaintiff then filed the current action on March 18, 2019, challenging the

Commissioner’s final decision. 3

       4.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 5, 8.) Plaintiff filed a response on

November 15, 2019 (Docket No. 10), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is

granted, and Defendant’s motion is denied.

       5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where



3 The ALJ’s January 18, 2018, decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.


                                                 2
       Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 3 of 11




evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,

                                            3
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 4 of 11




              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 416.920(a)(4); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954,

76 L. Ed. 2d 66 (1983).

       10.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity since her alleged onset date of April 12, 2011. (R. at 38.) At step two, the ALJ



                                             4
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 5 of 11




found that Plaintiff has the following severe impairments: osteoarthritis of the bilateral

knees (more prominent on the right), status-post January 2017 right knee arthroscopic

surgery, cervical degenerative disc disease, obesity, status-post April 2011 lumbar

discectomy and fusion, and status-post May 2012 lumbar discectomy and fusion. (R. at

39.)

       11.       At step three, the ALJ found that during the relevant period, Plaintiff did not

have an impairment or combination of impairments that met or medically equaled any of

the listed impairments in 20.C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

404.1520(d) and 416.920(c)). (R. at 40.)

       12.       Next, the ALJ found that Plaintiff had the residual functional capacity

(“RFC”) to perform sedentary work. She could:

                 lift/carry up to ten pounds frequently; sit six of eight hours, two
                 hours at a time; stand two of eight hours, thirty minutes at a
                 time; and walk two of eight hours, thirty minutes at a time. She
                 could occasionally reach overhead; she could frequently
                 reach in other directions and frequently push/pull. [She] could
                 occasionally operate foot controls, … occasionally climb
                 ramp/stairs, balance, and stoop. She should avoid
                 unprotected heights, ladders/scaffolds, and should not kneel,
                 crouch, or crawl. [She] could occasionally operate a motor
                 vehicle and occasionally work with moving mechanical parts;
                 she could occasionally tolerate humidity and wetness,
                 pulmonary irritants, extremes of heat/cold, and vibration. She
                 could tolerate loud (heavy traffic) noise.

(R. at 40-41.)

       13.       At step four, the ALJ found that Plaintiff is unable to perform any past

relevant work. (R. at 50.) At step five, the ALJ found that there was a significant number

of jobs in the national economy that Plaintiff could perform. (Id.) Accordingly, the ALJ

found that Plaintiff is not disabled. (R. at 51.)



                                                 5
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 6 of 11




       14.    Plaintiff first argues that the Appeals Council erred by failing to give good

reasons for rejecting opinions of five treating physicians that she submitted after the ALJ

issued her decision. Defendant argues that, because none of these had a likelihood of

leading to a different outcome, the Appeals Council was not obliged to consider them nor

to give good reasons for rejecting them.

       15.    The Appeals Council will review a case when it “receives additional

evidence that is new, material, and relates to the period on or before the date of the

hearing decision, and there is a reasonable probability that the additional evidence would

change the outcome of the decision.” 20 C.F.R. § 404.967 (a)(5). A plaintiff submitting

evidence to the Appeals Council must also demonstrate “good cause” for not informing

the Commissioner of the information earlier. 20 C.F.R. § 404.970.

       16.    Some circuits have held that the Appeals Council does not need to discuss

new evidence submitted to it when it denies a request for review. See, e.g. Mitchell v.

Comm’r, 771 F.3d 780, 783-85 (11th Cir. 2014); Meyer v. Astrue, 662 F.3d 700, 702 (4th

Cir. 2011);; Taylor v. Comm’r, 659 F.3d 1228, 1232 (9th Cir. 2011); Martinez v. Barnhart,

444 F.3d 1201, 1207 (10th Cir. 2006); Higginbotham v. Barnhart, 405 F.3d 332, 335 n.1

(5th Cir. 2005). The Second Circuit, on the other hand, has suggested that the treating

physician rule applies to opinions submitted both to the ALJ and to the Appeals Council.

See Newbury v. Astrue, 321 F. App'x 16, 17–18 (2d Cir. 2009) (holding, of evidence

submitted only to the Appeals Council, that plaintiff was “entitled to express consideration

of Dr. Grace's April 23, 2004 and December 3, 2004 opinions, a statement of the weight

given to these opinions, and good reasons for the ALJ's decision”).




                                             6
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 7 of 11




       17.    The treating physician rule provides that “the opinion of a claimant's treating

physician as to the nature and severity of the impairment is given controlling weight so

long as it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the case record.”

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). When the Commissioner declines

to give controlling weight to the opinion of a treating physician, he or she must determine

how much weight, if any, to give it. In doing so, he or she must consider the following,

nonexclusive “Burgess factors”: “(1) the frequen[cy], length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency

of the opinion with the remaining medical evidence; and (4) whether the physician is a

specialist.” Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam) (citing Burgess,

537 F.3d at 129).

       18.    District courts in this circuit frequently find that the Appeals Council errs

when it fails to apply the treating physician rule to new evidence from a claimant’s treating

physician. See, e.g., Durrant v. Berryhill, No. 16-CV-6781-FPG, 2018 WL 1417311, at *4

(W.D.N.Y. Mar. 22, 2018) (“At the very least, the treating physician rule required the

Appeals Council to give good reasons for neglecting the new opinions.”); Hollinsworth v.

Colvin, No. 15-CV-543-FPG, 2016 WL 5844298, at *3–4 (W.D.N.Y. Oct. 6, 2016); Judge

v. Comm'r of Soc. Sec., No. 12-CV-482 GLS/VEB, 2013 WL 785522, at *5–7 (N.D.N.Y.

Feb. 1, 2013), report and recommendation adopted, No. 5:12-CV-482 GLS/VEB, 2013

WL 785641 (N.D.N.Y. Mar. 1, 2013) (“the Appeals Council was obligated to provide an

explanation for its decision not to afford controlling weight to an assessment provided by

Plaintiff's treating physician”); Knepple–Hodyno v. Astrue, No. 11–cv–443, 2012 WL



                                             7
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 8 of 11




3930442, at *9 (E.D.N.Y. Sep't 10, 2012) (remanding for further proceedings because the

“Appeals Council provided no explanation as to why it did not give ... new evidence

controlling weight”); Shrack v. Astrue, No. 3:08–CV–00168, 2009 WL 712362, at *3 (D.

Conn. Mar. 17, 2009) (“[T]he treating physician rule applies to the Appeal's [sic] Council

when the new evidence at issue reflects the findings and opinions of a treating

physician.”); Stadler v. Barnhart, 464 F.Supp.2d 183, 188 (W.D.N.Y. 2006) (concluding

that the Appeals Council erred by “fail[ing] to follow the requirements of the

Commissioner's regulation in summarily concluding, without ‘good reasons' stated, that

the new evidence submitted by plaintiff's counsel to it was insufficient to disturb the ALJ's

determination”); Farina v. Barnhart, No. 04–CV–1299 (JG), 2005 WL 91308, at *5

(E.D.N.Y. Jan.18, 2005) (remanding for further proceedings where the Appeals Council

failed to “provide the type of explanation required under the treating physician rule” when

denying review)).

        19.   Here, Plaintiff was treated during the relevant period by all of the doctors

who later provided opinion evidence to the Appeals Council. Dr. Martinez, a

rheumatologist, diagnosed her with “moderately severe” fibromyalgia on February 16,

2017. (R. at 985.) On exam when he began treating her, he noted 10 pairs of tender

trigger points, an irritable right knee and left shoulder, and lumbar spine limitations. (R. at

984.)

        20.   Orthopedist Dr. Cameron Huckell treated Plaintiff for back problems

throughout the period of alleged disability. (R. at 739-46, 752-828, 849-70, 875-80, 896-

900, 905-925, 1048-99.) He performed lumbar spine surgeries on Plaintiff on April 13,

2011, and May 2, 2012. (R. at 322-23, 330-33.)



                                              8
        Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 9 of 11




       21.    Psychiatrist Dr. Wendy Weinstein treated Plaintiff throughout the period of

her alleged disability. (R. at 457-91, 1038-47.) She diagnosed Plaintiff with major

depression, recurrent, and history of posttraumatic stress disorder. (R. at 491.)

       22.    Dr. Bernard Beaupin treated Plaintiff monthly for pain medication

management. (R. at 340-410, 440-44, 492-555, 829-48, 881-95, 901-04, 952-71, 993-

1037.) Orthopedic surgeon Dr. Marcus Romanowski treated Plaintiff for her knee and hip

complaints from 2016 on. (R. at 930-51.) He performed right knee arthroscopic surgery

on January 11, 2017 (R. at 942.)

       23.    The ALJ considered Plaintiff’s treatment records but concluded that there

was not evidence of work-preclusive limitations in the record. (R. at 46.) After the ALJ

issued its negative decision, Plaintiff submitted 5 opinions by the above-mentioned

treating physicians in support of her request for Appeals Council review. In a March 1,

2018, opinion, Dr. Martinez opined that Plaintiff could sit for less than 2 hours, stand/walk

for less than 2 hours, lift and/or carry 10 pounds frequently, and would be absent from

work 3 times a month. (R. at 28-29.) On March 1, 2018, Dr. Romanowski opined that

Plaintiff could sit for less than 2 hours, stand or walk for less than 2 hours in an 8-hour

workday, and could lift or carry 10 pounds frequently. He opined that her conditions would

cause her to be absent from work more than 3 times a month. (R. at 28.) Dr. Beaupin

opined that Plaintiff could sit for less than 2 hours and stand or walk for less than 2 hours;

that she could lift or carry less than 10 pounds occasionally, was limited in bending,

twisting and climbing, and her conditions would cause her to be absent from work more

than 3 times a month. (R. at 27.) In an exam note from March 8, 2018, Dr. Huckell noted

positive straight leg raise, slight right foot drop, reduced range of lumbar motion, and that



                                              9
       Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 10 of 11




Plaintiff was developing a junction syndrome at L2-L3. (R. at 24.) He opined that Plaintiff

could not lift more than 10 pounds, should avoid prolonged sitting more than 20 minutes

or standing/walking for more than 15 minutes without a break. (Id.) He also limited her to

a 4-hour workday. (Id.) In a questionnaire, Dr. Huckell further opined that Plaintiff’s

conditions would cause her to be absent from work 2-3 times per month. (R. at 17.)

Psychiatrist Dr. Weinstein also completed a questionnaire on April 11, 2018. (R. at 11-

14.) In it she opined that Plaintiff had marked difficulties in maintaining social functioning,

and in concentration, persistence or pace, and moderate restrictions in her activities of

daily living. She further opined that Plaintiff would experience three episodes of

decompensation per year, each lasting more than 2 weeks. Dr. Weinstein opined that

Plaintiff’s impairments would cause her to be absent from work more than 4 days per

month. (R. at 11.)

       24.    The Appeals Council, in its denial of review, found that the new evidence

did not show a reasonable probability that it would change the outcome of the decision.

(R. at 2.) It did not provide any further discussion of the new evidence. Defendant points

to the many ways in which these opinions are inconsistent with the practitioners’ treatment

notes. This Court does not disagree, particularly with regard to Dr. Weinstein’s opinion

that Plaintiff was likely to suffer three two-week episodes of decompensation per year.

(See R. at 11.) However, it is not for Defendant, nor for this Court, to perform a post-hoc

rationalization of the evidence. The Appeals Council, in assessing these opinions, was

required to give good reasons for the weight it gave them. Each of these physicians was

a specialist, and each regularly treated Plaintiff. The treating physician rule required the

Appeals Council to consider these factors, and to discuss the consistency of the new



                                              10
         Case 1:19-cv-00361-WMS Document 13 Filed 05/27/21 Page 11 of 11




opinions with the record. Selian, 708 F.3d at 418. Because the Appeals Council failed to

do so, remand is warranted.

         25.   Plaintiff also argues that the ALJ erred in not finding her fibromyalgia to be

a severe impairment at step 2. Because remand is warranted on other grounds, this Court

will not consider this argument here. On remand, the ALJ may address this issue as

warranted.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 5) is GRANTED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

8) is DENIED.

         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this opinion.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         May 27, 2021
               Buffalo, New York

                                                       s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                             11
